Mercure, J.P.
Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered September 16, 2004, convicting defendant upon his plea of guilty of two counts of the crime of criminal sale of a controlled substance in the second degree.
Defendant was charged, in two indictments, with criminal sale of a controlled substance in the first degree, criminal sale of a controlled substance in the second degree (two counts) and criminal sale of a controlled substance in the third degree. After the indictments were consolidated, he pleaded guilty to two counts of criminal sale of a controlled substance in the second degree, in full satisfaction, with the understanding that he would receive a maximum term of imprisonment of 10 years to life. The plea agreement included a waiver of his right to appeal, which County Court discussed with defendant on multiple occasions, describing the nature of the right and eliciting agreements of defendant’s understanding of that right. County Court thereafter sentenced defendant to an aggregate sentence of 7 years to life in prison and defendant now appeals.
Defendant’s knowing, voluntary and intelligent waiver of his right to appeal encompasses his challenges to County Court’s audibility ruling, the severity of his sentence and the propriety of the People’s motion to consolidate the indictments (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Crannell, 23 AD3d 769, 769-770 [2005], lv denied 6 NY3d 774 [2006]; People v Clow, 10 AD3d 803, 804 [2004]; People v Jimenez, 277 AD2d 956, 956 [2000], lv denied 96 NY2d 784 [2001]; People v Rodriguez, 238 AD2d 150, 151 [1997], lv denied 90 NY2d 897 [1997]). Inasmuch as his argument does not impact the voluntariness of his guilty plea, defendant’s claim that he was denied the effective assistance of counsel is also foreclosed by his waiver of appeal (see People v Carroll, 21 AD3d 586, 586 [2005]; People v Wright, 21 AD3d 583, 583-584 [2005], lv denied 5 NY3d 857 [2005]).
Crew III, Peters, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.